Citation Nr: 0816237	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic low back pain 
with degenerative disease ("lower back condition").


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978, 
including service in the Republic of Vietnam.  He also served 
in the Army National Guard from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and February 2006 
rating decisions of the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for low back pain with degenerative 
disease. 

The Board finds that the veteran perfected a timely appeal.  
Specifically, the veteran submitted a claim for service 
connection for a lower back condition in January 2005.  The 
RO notified the veteran of his determination denying that 
claim in September 2005.  In an October 2005 written 
statement, the veteran requested the RO to revaluate his 
claim based on new evidence.  In February 2006, the RO again 
notified the veteran of his determination denying that claim.  
The veteran submitted a timely notice of disagreement in 
March 2006, which stated that he disagreed with the February 
27, 2006 denial.  A statement of the case was issued on 
January 29, 2007.  The veteran filed a Report of Contact, 
which the RO accepted as an equivalent to a Form 9 on March 
27, 2007.  The RO inadvertently construed the appeal as 
untimely based upon the September 2005 rating decision.  
However, the appeal is timely as it was dated and received 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. §§ 20.300, 20.302.

In March 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND


VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).

The veteran applied for disability benefits from the Social 
Security Administration (SSA), as indicated from a February 
2, 2005 treatment record from the VA Medical Center in 
Columbia, Missouri.  But the records from the SSA have not 
been requested for consideration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (the duty to assist 
includes obtaining records from the SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether VA should award disability compensation 
benefits); see also Baker v. West, 11 Vet. App. 163, 169 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  If, and only if, the veteran was 
granted Social Security disability 
benefits as a result of his lower back 
condition, then the veteran should be 
afforded another VA examination, with the 
appropriate examiner, to determine the 
nature and etiology of any lower back 
condition found to be present.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that current disorder, if 
present, is related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, 
including VA examination, the RO should 
re-adjudicate the issue on appeal.  If 
the benefit sought remain denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



